Case 1:19-cr-00064-GHW Document 17 Filed 02/15/19 Page 1 of 1

U.S. Department of Justice

Um`tea' Smtes Aftorne y
Southem D:`Sl'r'fct QfNew Ym‘k

 

 

7`he Silw`o J'. Mollo Bur`)'dr`ng USDC SDNY

O.'m .S'm'n.' Andr'ew 's Pla':a

New rm-/<. New row 10007 DOCUMENT
ELECTRONICALLY FILED

FCbl‘Llary 14, 2019 DOC #. m
DATE }`H I:D: 2/15/2019

 

BY ECF

The Honorable Gregory ]*I. Woods MEMORANDUM ENDOR§ED
United States District lodge ` `

Southern District ofNew York
500 Pearl Street
New Yorl<, New Yorl< 10007

Re: United Smtes v. Natalie Mayfh)wer Sr)urs Edwm‘ds,
19 Cr. 64 (GIIW)

Dear lodge Woods:

With consent otthe detendant in the above~captioned matter, the Government respectfuliy
requests that the Court sign and docket the enclosed proposed protective crder concerning
discovery.

Rcspectfully submitted,

GEOFFREY S, BER.MAN
United States Attorney

By: s/ Danief C. Richentha[
Kimberly J. Ravener
Daniel C. Richenthal
Assistant United States Attorneys
(2 l 2) 637~2358/2109

Enciosure
ccc (by ECF)
Connsei of Record
Application granted The Cierk of Court is directed to terminate the motion pending at Dkt. No. 16.
SO ORDERED.

Dated: February 15, 2019 )AQ
New York, New Yor}<; " M\ ‘>r …/’<Y_R

 

l@®;§.I-I WOODS
United States District Judge

